Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128878(172)(173)                                                                                     Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  46TH CIRCUIT TRIAL COURT,                                                                            Stephen J. Markman,
             Plaintiff, Counter-Defendant,                                                                            Justices
             Third-Party Plaintiff-Appellee,
                                                                    SC: 128878
  v                                                                 CoA: 254179
                                                                    Crawford CC #02-5951-CZ
  COUNTY OF CRAWFORD and
  CRAWFORD COUNTY BOARD
  OF COMMISSIONERS,
           Defendants, Counter-Plaintiffs,

           Third-Party Plaintiffs-Appellants,

  and 

  COUNTY OF KALKASKA,

           Intervening Defendant,

           Counter-Plaintiff, Third-Party

           Plaintiff-Appellant,

  and
  COUNTY OF OTSEGO,

             Third-Party Defendant. 

  ____________________________________


        On order of the Chief Justice, motions by the Michigan Municipal League and
  Michigan Townships Associate for leave to join in the brief amicus curiae of the
  Michigan Association of Counties is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 17, 2006                      _________________________________________
                                                                               Clerk